Citation Nr: 1412737	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hand disability, claimed as a nerve problem.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for restless leg syndrome.

6.  Entitlement to an initial compensable rating for right foot fibroma prior to August 16, 2010.

7.  Entitlement to an initial rating in excess of 10 percent for right foot fibroma with degenerative joint disease beginning August 16, 2010.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from February 1986 to December 1987, from April 2003 to March 2, 2004, from March 4, 2004 to November 2004, from October 2006 to February 2009 and from May 2009 to June 2009. 

This case is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In January 2012 the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence (service treatment records (STRs)) with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for sleep apnea and restless leg syndrome, entitlement to an initial rating in excess of 10 percent for right foot fibroma with degenerative joint disease, and entitlement to TDIU are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss disability had its onset in service or is otherwise etiologically related thereto. 

2.  Tinnitus is related to the Veteran's active military service.

3.  A left hand disability was not present during the period of this claim.

4.  For the period prior to August 16, 2010, the Veteran's right foot fibroma was analogous to a tender and painful scar.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  A left hand disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  For the period prior to August 16, 2010, the criteria for a 10 percent rating for right foot fibroma have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 7804, 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in September 2009, prior to the initial adjudication of the claims, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Available STRs and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examination to determine the nature and etiology of his claimed disabilities.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Discussion of the Veteran's January 2012 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal (as noted on the title page of this decision) were identified at the hearing.  The Veteran was asked whether he had any evidence that these disabilities could be related to service.  He was also asked about the severity of his service-connected right foot disability and the impact of his service-connected disabilities on his ability to work. 

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims. 

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

Hearing Loss Disability and Tinnitus

In a January 2011 statement and during the January 2012 Board hearing, the Veteran stated that he had exposure to in-service acoustic trauma, to include from an artillery tank  during his job as a drill sergeant from 1986 to 2002.  He stated that he was only given foam earplugs to use as hearing protection.  The Veteran's service personnel records confirm the Veteran's qualification as a drill sergeant and a more recent military occupational specialty of paralegal.

Following the Veteran's discharge from service in June 2009, an October 2009 VA examination report notes the Veteran's complaints of hearing loss and tinnitus that began over the past year.  He reported a history of noise exposure in service from artillery, and denied any noise exposure outside of service.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
40
LEFT
35
40
35
35
40

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 98 percent in the right ear and 96 percent in the left ear.  The diagnoses were bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's tinnitus was at least as likely as not related to his noise exposure in service.  No opinion was provided as to the etiology of his hearing loss.

The medical evidence confirms that the Veteran currently has tinnitus and bilateral hearing loss disability, as defined by VA regulation.  The October 2010 VA examiner has provided a nexus between the Veteran's tinnitus and his military service; there is no medical opinion to the contrary.

The Veteran is competent to testify as to observable symptoms such as hearing difficulty.  This symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the statements from the Veteran, the Board finds the Veteran's assertions of hearing loss and tinnitus dating back to active service to be credible here.  The Veteran is currently experiencing hearing loss disability and tinnitus, as noted in the VA examination report above.  Indeed, while not "compensable" hearing loss for VA purposes was clearly identified within the one year presumptive period.  Such lends additional credence to his claim.  Thus, his statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral hearing loss disability and tinnitus. 

The Board finds that the criteria for service connection for bilateral hearing loss disability and tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 

Left Hand Disability

While the Veteran's STRs note complaints of numbness in the left hand (see October 2007 STR), the Veteran's STRs are silent for any objective findings related to a disability manifested by numbness in the left hand.  The Board notes that a March 2008 nerve conduction study revealed findings of cervical spondylosis.  However, and rather significantly, the Veteran was previously awarded service connection for a cervical spine disability in a March 2010 rating decision.

There is also no post-service medical evidence of any a disability manifested by numbness in the left hand.  The Veteran is certainly competent to report symptoms of pain and numbness in his left hand.  However, no underlying disability manifested by numbness in the left hand has been diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  An October 2010 VA examination report specifically notes that the Veteran's neurological examination was within normal limits.

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Indeed, while the Veteran is competent to report experiencing numbness, he lacks the necessary the requisite medical training, expertise, or credentials needed to render a diagnosis.  Moreover, physical examination has disclosed no disability (other than the already service-connected cervical spine disability) to account for his complaints.  A separate and distinct left hand disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.

III.  Increased Rating

The Veteran asserts that he is entitled to an initial compensable rating for his right foot fibroma for the period prior to August 16, 2010. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's right foot fibroma is rated under Diagnostic Code 7819, benign skin neoplasms, which in turn are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.  

The Veteran's right foot disability does not involve scarring or disfigurement of the head, face, or neck.  It is therefore to be rated as scars (under Diagnostic Codes 7801, 7802, 7803, 7804), or rated on impairment of function (Diagnostic Code 7805).  Id.

Under the Diagnostic Code 7801, scars other than head, face, or neck, that are deep or that cause limited motion warrant the assignment of a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Under Diagnostic Code 7802, burn scars or scars due to other causes not of the head, face or neck, that are superficial and nonlinear warrant a 10 percent evaluation when they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Diagnostic Code 7804 allows for compensable evaluation for unstable or painful scars, regardless of the size.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) makes clear that a scar rated under Diagnostic Code 7802 may receive an evaluation under Diagnostic Code 7804 when appropriate.  For a 10 percent rating under Diagnostic Code 7804, there must be a showing of one or two scars that are unstable or painful.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or six scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31. 

In July 2009, the Veteran filed his claim for service connection.  In March 2010, the RO granted service connection for right foot fibroma and assigned a noncompensable rating, effective June 27, 2009.  


For the period prior to August 16, 2010, for which the Veteran has a noncompensable rating assigned for right foot fibroma, the pertinent evidence includes an October 2010 VA examination report.  At that time, the Veteran reported his history of right foot fibroma, and reported that his current symptoms included constant pain and stiffness, which was exacerbated by physical activity.  Physical examination revealed a plantar fibroma nodule measuring four centimeters by three centimeters.  There was no deformity, ankylosis, or functional limitation of the right foot. 

Based on the Veteran's complaints of constant pain throughout the appeal, a 10 percent schedular rating is warranted under Diagnostic Code 7804.  This rating is appropriate for this initial period under appeal.   The question of whether a rating greater than 10 percent is warranted is addressed in the Remand portion of this decision.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for a left hand disability is denied.

The Board having determined that the Veteran's right foot fibroma warrants a 10 percent rating  for the initial rating period prior to August 16, 2010, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)



REMAND

Sleep Apnea and Restless Leg Syndrome

The Veteran claims that he has sleep apnea and restless leg syndrome that had their onset during his military service.  See July 2009 claim and January 2012 hearing transcript.  An October 2008 private treatment record notes that the Veteran was referred for a private sleep study during his active duty.  His complaints included loud snoring, witnessed apnea and restless sleep.  Findings included suspicion for sleep disordered breathing such as sleep apnea or upper airway resistance syndrome, and clinical history of neuropathic pain with symptoms of restless leg syndrome.  The Veteran testified in January 2012 that he was currently taking medication for both restless leg syndrome and sleep apnea.  Although the Veteran underwent a VA examination in October 2010, no sleep study or other appropriate testing was conducted with regard to the Veteran's claimed disabilities.  

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed sleep apnea and restless leg syndrome and his service, to include the complaints noted in October 2008, is warranted.  Prior to the examination, all outstanding, pertinent medical records should be obtained.


Right Foot Fibroma with Degenerative Joint Disease

In a May 2011 rating decision, the RO granted service connection for degenerative joint disease of the right foot, and the disability was combined with the Veteran's service-connected right foot fibroma.  A 10 percent rating has been assigned.  The most recent VA examination to determine the degree of severity of the Veteran's service-connected right foot disability was in December 2010.  Thereafter, during the January 2012 Board hearing, the Veteran essentially testified that this disability had gotten worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of this disability.  Prior to scheduling the examination, all outstanding treatment records pertinent to the issue on appeal should be associated with the claims file.

TDIU

As the service connection and increased rating issues being remanded are inextricably intertwined with the issue of entitlement to a TDIU, they must be adjudicated prior to the consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any sleep apnea, restless leg syndrome and right foot fibroma with degenerative joint disease.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  

All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, arrange for the Veteran to be examined by an examiner or examiners with sufficient expertise to determine the etiology of any sleep apnea and/or restless leg syndrome diagnosed during the period of the appeal (since June 2009).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. 

Based upon the claims file review and sound medical principles, the examiner should answer the following question: 

Is it at least as likely as not that any diagnosed sleep apnea is etiologically related to his active military service, to include the complaints noted in October 2008?  

Is it at least as likely as not that any diagnosed restless leg syndrome is etiologically related to his active military service, to include the complaints noted in October 2008?  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected right foot fibroma with degenerative joint disease.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All information required for rating purposes must be provided by the examiner.  The examiner should opine as to whether the Veteran's service-connected disabilities, to include his right foot disability, preclude him from engaging in substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

4. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  After undertaking any further development deemed warranted (to include obtaining any treatment records or medical opinions), readjudicate the Veteran's claims of entitlement to service connection for sleep apnea and restless leg syndrome, entitlement to a rating in excess of 10 percent for right foot fibroma with degenerative joint disease, and entitlement to TDIU.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


